          Case 19-50309          Doc 27        Filed 05/01/19         Entered 05/01/19 09:45:06        Page 1 of 1

                           United States Bankruptcy Court
                                       District of Connecticut
                                                                                                  Filed and Entered
                                                                                                      On Docket
                                                                                                     May 1, 2019


In re:
         Brian Robert Bulakowski                                                            Case Number: 19−50309 jam
         Debtor*                                                                            Chapter: 7

RG 49 Federal, LLC
Movant(s)

v.

Brian Robert Bulakowski
Richard M. Coan, Trustee

Respondent(s)

                              ORDER GRANTING RELIEF FROM AUTOMATIC STAY



            Pursuant to 11 U.S.C. §§ 362(d)(1) and (2); RG 49 Federal, LLC (the "Movant"), filed a Motion for Relief
from Stay dated March 26, 2019 (the "Motion", ECF No. 18). After notice and a hearing, it appearing that the relief
sought in the Motion should be granted; it is hereby

            ORDERED: The automatic stay provided in 11 U.S.C. § 362(a) is modified pursuant to 11 U.S.C. §
362(d)(1); to permit the Movant and/or their successors and assignees, to exercise their rights, if any, with respect to
real property commonly known as 49 Federal Road Brookfield, CT 06804 and Space C, in accordance with
applicable non−bankruptcy law; and it is further

              ORDERED: The fourteen (14) day stay provided in Fed. R. Bankr. P. 4001(a)(3) is hereby waived.




Dated: May 1, 2019                                                                        BY THE COURT




United States Bankruptcy Court                                                      Tel. (203) 579−5808
District of Connecticut                                                             VCIS* (866) 222−8029
915 Lafayette Boulevard                                                             * Voice Case Information System
Bridgeport, CT 06604                                                                http://www.ctb.uscourts.gov
                                                                                    Form 118 − rms
*For the purposes of this order, "Debtor" means "Debtors" where applicable.
